FOX. District Judge.
The Hevised Statutes of the United States (section 40111 provide for the execution of an agreement in writing or print with every seaman who is to be of the crew of foreign going vessels, except vessels bound to the West India Islands. Mexico and British North American possessions, and prescribí* a form for such agreement. Section 4.127 gives the right to recover one month’s wages to “any seaman who has signed an agreement” and is discharged without justifiable cause before the commencement of the voyage. As this vessel comes within the exception named in section 4511, the question arises whether section 4527 applies to this case. One construction would limit the application of the last named section to such agreements as are prescribed by the other, and that would deprive the libellant of any claim by virtue of the statute. But a more extended examination of the Hevised Statutes, title, “Merchant Seamen.” makes it plain that other agreements with seamen are recognized and regulated by the law. Therefore, the words “an agreement” must lie taken to apply to any written agreement whatsoever. But what is the agreement here proved? It is in writing, and is in the form of that directed by the statute for vessels not belonging to the excepted classes. Now there are two important omissions in this written instrument. The statute requires that the master shall first sign, and the paper shall he dated on tlie day of liis signature. Inspection shows tha.t this is dated .Tun ■* 2d. while several of the crew signed June 1st. < >r if the date affixed to the master's signature is referred to, that will he found to be May 28th instead of the day the contract is dated. This is the first, irregularity; the next is, the law dictates as essential, that a time for the seaman to go on board and begin work shall lie contained in the written agreement. This requirement is so wholly disregarded in the ease of this mate, that if this were a case calling for a statute agreement, it is so defective that it could not be enforced by the owners.
The act of 1790 [1 Stat. 131] provided shipping articles should be signed In case of every foreign going vessel, and rendered the owner liable to pay the highest rate of wages to every seaman carried to sea without his first signing sncli articles. In the Revised Statutes this provision is so altered as to relate only to vessels going from state to state. The act of 1878 [17 Stat. 410] amended tin* general shipping commissioners’ act so as to relieve vessels named above from the general obligations; and there cannot now he found in the statutes any provision demanding contracts in writing to be made with sailors going on a voyage to the West India Islands. But the general maritime law. independent of statute, requires the contract to be written. Now what contract did this libellant enter into? Upon reading the articles, one is struck with the fact that they nowhere contain any express promise of the crew to perforin the voyage. It is implied, lmt not expressed; and it is doubtful, in case of arrest for alleged desertion by a seaman whose name is here signed, if it would not be the duty of tin* court to discharge him on habeas corpus.
This contract, is in the statute form, and if it were in a case where this form is dictated by law. ii would be more satisfactory to overlook its defects. In the present case, *482though with grave question of the propriety of the construction, it is, as a matter of law, held to be a complete agreement. As no time is fixed for the beginning of service, the law attaches the condition of a reasonable time. The contract being in writing, parol evidence cannot legally be received to vary, explain or contradict its express terms, or to affect its legal construction. But as it was to be performed in reasonable time, such evidence may be received to aid in determining what in fact, under the circumstances. was a reasonable time. The evidence presented fails to show that the libellant reported for duty in a reasonable time, and his libel must be dismissed.